Citation Nr: 0210839	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  98-06 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1955 to August 
1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence of a back injury during 
service.

3.  The veteran's current low back disorder is not causally 
or etiologically related to the veteran's active service.


CONCLUSION OF LAW

A low back disorder was neither incurred in nor aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating 
decisions, the statement of the case, and the supplemental 
statement of the case issued in connection with the veteran's 
appeal, as well as additional correspondence to the veteran, 
have notified him of the evidence considered, the pertinent 
laws and regulations, and the reason that his claim was 
denied.  Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and service 
records have been obtained.  However, the veteran's service 
medical records were severely damaged during the 1973 fire at 
the National Personnel Records Center (NPRC).  Nonetheless, 
additional evidence associated with attempts by the RO to 
verify the veteran's alleged injury by means of searches by 
the NPRC is of record.  In addition, the veteran was afforded 
a hearing before the undersigned Board member in November 
1999, and, pursuant to a January 2000 Board remand, the 
veteran was afforded a VA examination.  Further, a March 2001 
letter from the RO informed the veteran of the information 
necessary to consider his claim, including corroborating 
statements from fellow soldiers, private treatment records, 
or letters to his family.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
should be obtained prior to appellate review, and the Board 
is satisfied that the requirements under the VCAA have been 
met.  As such, the Board finds that the duty to assist was 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747) (1992). 

The veteran claims entitlement to service connection for a 
low back disorder.  A veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred in or aggravated in the line of duty while in 
the active military, naval, or air service.  See 38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303 (b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a) (2001).

The evidence of record consists of the veteran's service 
medical records, service records, the transcript of the 
veteran's hearing before the Board, and a VA examination 
report, as well as documentation from the NPRC regarding the 
veteran's service. 

The veteran's service medical records are entirely negative 
for evidence of a back injury.  The veteran's Report of 
Medical History for enlistment, dated August 1955, shows that 
the veteran denied having arthritis or a bone, joint, or 
other deformity.  However, the veteran reported that he was 
involved in an auto accident in May 1955.  The 
contemporaneous Report of Medical Examination states that 
clinical evaluation of the veteran's spine and 
musculoskeletal system was normal.  

Another August 1955 Report of Medical History for purposes of 
going airborne states that the veteran denied wearing a brace 
or back support, in addition to denying bone or joint pain or 
deformity.  The associated Report of Medical Examination 
again shows a normal spine and musculoskeletal system.

The veteran's Report of Medical History for separation, dated 
May 1958, shows that the veteran denied having a bone, joint, 
or other deformity.  The Report of Medical Examination for 
separation, also dated May 1958, indicates that clinical 
examination of the veteran's spine and musculoskeletal system 
was normal.  

Service records associated with the veteran's claims file 
show that the veteran was an "assigned los[s]" to his unit 
in May 1957 due to transit.  

Records associated with the veteran's award of Social 
Security benefits indicate that he became entitled to Social 
Security in 1971 due to an aneurysm of the right cerebral 
artery.  The associated Vocational Survey indicates that the 
veteran reported that he worked as a stock boy, farm helper, 
janitor, general laborer, and roofer prior to receiving 
Social Security benefits.  He also reported that he was a 
truck driver and paratrooper in the Army.  Associated private 
medical records are negative for evidence of a back disorder.  
An August 1973 x-ray of the lumbar spine and pelvis was 
negative for fracture, dislocation, or signs of osseous 
pathology.  The intervertebral spaces were well preserved, 
the bone substance of the vertebra was normal, and the 
sacroiliac joints, femoral heads, and sacrum were normal.  

In statements, the veteran indicated that he was stationed at 
Fort Campbell, Kentucky, 101st Airborne Division in April 
1957.  According to his statements, the veteran injured his 
back and was knocked unconscious in a parachuting accident in 
a heavily wooded area.  He stated that he was found hanging 
from a tree and medevaced to the Fort Campbell Army Hospital 
for treatment, which required him to wear a back brace for 
several months.  He also stated that he was considered unfit 
for parachute duty after the accident, was offered a medical 
discharge, which he declined, resulting in his being 
transferred to Germany.

A letter from the NPRC dated March 1996 states that the 
veteran's service medical records were damaged in the 1973 
fire, and that a portion of his records were recovered.  The 
letter also states that a review of the veteran's medical and 
personnel records were negative for an injury received as a 
result of a parachuting accident.  In addition, the letter 
notes that the NPRC conducted a search of the morning reports 
of the 426th Airborne, Quartermaster Company for March to May 
1957 and the Detachment of Patients for the U.S. Army 
Hospital at Fort Campbell for March through April 1957, but 
that these records were negative for evidence indicating that 
the veteran was sick, injured, or hospitalized.  

The veteran was afforded a hearing before the undersigned 
Board member in November 1999.  According to the transcript, 
the veteran testified that he was injured in a parachute jump 
at Fort Campbell in Kentucky in 1957, along with four or five 
other service member, requiring hospitalization for a 
"chipped spine."  He also testified that he was 
disqualified from being a paratrooper, and was then sent to 
Germany to work as a truck driver for a year.  He stated that 
he had back problems for the remainder of his service, but 
did not seek treatment, and that he had not been treated for 
his back since his discharge, despite having occasional 
nighttime discomfort.  He also stated that he did not require 
medication for his low back pain, which he stated was a dull 
ache.  He also related that he worked stocking shelves after 
service, in addition to other jobs, including ten years as a 
roofer prior to his 1972 retirement.  The veteran's wife 
testified that the veteran told her that he wore a back brace 
after his injury.  She also testified that the veteran fell 
from a roof and broke his arm in two places while working as 
a roofer, and that the veteran would occasionally wake up in 
the middle of the night due to his back pain. 

The veteran was afforded a VA examination in January 2000.  
According to the report, the veteran complained of some lower 
back pain and difficulty carrying more than 50 pounds.  He 
also complained of pain on bending and prolonged walking.  
The veteran reported that he was involved in a parachuting 
accident in 1957, wherein he was injured while landing in 
some trees, causing him to lose consciousness and be 
hospitalized.  He also reported that he was advised to take a 
10 percent medical discharge, but declined.  He related that 
he experienced constant back pain while continuing his 
service as a truck driver and guard supervisor in Germany.  
He also related that he had an aneurysm in the 1970s.  
Examination showed a normal gait and posture, with normal 
equilibrium.  He did not appear to be in any pain.  There was 
mild kyphosis of the thoracic spine, with good muscle tone 
and no evidence of spasms.  There was no tenderness of the 
paravertebral muscles.  Lower back examination showed good 
muscle tone, normal alignment, and possible mild scoliosis.  
Range of motion showed extension to 25 degrees with 
complaints of pain, flexion to 60 degrees with complaints of 
pain, lateral flexion to 20 degrees, and lateral rotation to 
15 degrees.  There was no evidence of neurological deficiency 
or atrophy of the leg muscles.  Reflexes were equal 
bilaterally and straight leg raising was to 80 degrees.  
Lasegue's test was negative.  X-rays of the thoracic spine 
were normal.  X-rays of the lumbosacral spine showed 
degenerative disc disease in the upper lumbar area.  The 
diagnosis was a history of injury to the lower back with 
degenerative disc disease in the upper lumbar area and minor 
limitation of motion of the lower back.  The examiner opined 
that "it is as likely as not that his lumbar back complaints 
are related to the injury he suffered in the spring of 
1957."  The examiner noted that the claims file was 
reviewed.

A Request for Information, VA Form 70-3101-4, dated February 
2000 and responded to in August 2000, states that there were 
no clinical records available for the U.S. Army Hospital at 
Fort Campbell, Kentucky prior to 1960.

In July 2001, the veteran submitted copies of articles dated 
April 1958 which indicated that the 101st Airborne Division 
was part of a mass air drop of 1400 paratroopers, which 
resulted in 5 deaths and 137 injured.  According the 
articles, the injuries were incurred due to unforeseen winds.  
One of the articles listed the names of all of the injured.  
Two other articles listed the names of those from Michigan 
that were injured.  The veteran's name was not on any of the 
lists.  

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a low 
back disorder.  See 38 U.S.C.A. § 1131 (an award of service 
connection requires that the veteran incur a disease or 
disability during service).  The Board acknowledges that the 
veteran's VA examiner opined that the veteran's current back 
disorder is related to his in-service injury.  However, the 
examiner's opinion appears to be based on the history as 
reported by the veteran, as the NPRC and the RO were unable 
to verify the veteran's injury.  See Reonal v. Brown, 5 Vet. 
App. 458, 494-95 (1993) (the presumption of credibility is 
not found to "arise" or apply to a statement of a physician 
based upon an inaccurate factual premise or history as 
related by the veteran).   In this regard, the Board notes 
that the veteran has not provided any evidence corroborating 
his alleged back injury, and that despite attempts by the RO 
and NPRC at verifying the injury, there is no credible, 
official evidence of such an injury.  See Wood v. Derwinski, 
1 Vet. App 190, 192 (1991) (the Board is not required to 
accept unsubstantiated and ambiguous opinions).  The March 
1996 NPRC letter clearly indicates that the veteran was not 
injured or hospitalized during his service.  Likewise, the 
articles submitted by the veteran concerning the April 1958 
paratrooper accident does not list the veteran's name or 
otherwise provide competent, specific evidence that the 
veteran injured his back in a parachuting incident.  In 
addition, the veteran's 1973 x-rays were negative for 
fractures, dislocations, or other bony pathology of the 
lumbar spine, and showed normal intervertebral spaces and 
vertebral bone substance, which is inconsistent with the 
veteran's claimed diagnosis of a "chipped spine."  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").  It is also noteworthy that the veteran did not note 
any back problems at the time of his discharge examination, 
at which time his back was found to be normal, and that he 
has not received any treatment for a back disorder or injury 
since his discharge.  See Savage, supra.  As such, the Board 
finds that the veteran is not entitled to service connection 
for a low back disorder.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for a low back disorder.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

Service connection for a low back disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

